Case 1:21-cv-00231-TFM-N Document 14 Filed 08/02/21 Page 1 of 1                        PageID #: 94




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF ALABAMA
                               SOUTHERN DIVISION

 MICHAEL DICKSON,                   )
 AIS #55289,                        )
                                    )
       Petitioner,                  )
                                    )
 vs.                                )                  CIV. ACT. NO. 1:21-cv-231-TFM-N
                                    )
 SAM HOUSTON, Deputy Warden, Mobile )
 County Metro Jail,                 )
                                    )
       Respondent.                  )

                                           JUDGMENT

       In accordance with the Memorandum Opinion and Order entered on this same date, it is

ORDERED, ADJUDGED, and DECREED that Michael Dickson’s habeas corpus petition, filed

pursuant to 28 U.S.C. § 2254 (Doc. 4) is DISMISSED without prejudice for failure to exhaust

state court remedies. Further the Court determines that Petitioner is not entitled to a Certificate of

Appealability and, therefore, is not entitled to appeal in forma pauperis.

       The Clerk of Court is DIRECTED to enter this document on the civil docket as a Final

Judgment pursuant to Rule 58 of the Federal Rules of Civil Procedure.

       DONE and ORDERED this 2nd day of August, 2021.

                                               /s/Terry F. Moorer
                                               TERRY F. MOORER
                                               UNITED STATES DISTRICT JUDGE




                                             Page 1 of 1
